Citation Nr: 1101806	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
foot hallux valgus with tender scar.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of left foot surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 
2000.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In June 2008, the Board remanded this case, in part, to comply 
with the Veteran's request for a Board hearing in conjunction 
with this case.  He subsequently provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge (AVLJ) in July 
2010.  A transcript of this hearing has been associated with the 
Veteran's VA claims folder.

The Board also remanded the case in June 2008 for the 
promulgation of a Statement of the Case (SOC) on the issues of 
entitlement to higher initial ratings for left knee, right knee, 
and right shoulder disabilities.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (In circumstances where a notice of disagreement 
(NOD) is filed, but a SOC has not been issued, the Board must 
remand the claim to direct that a SOC be issued).  An SOC was 
subsequently promulgated on these issues in November 2009.  
However, the Veteran did not perfect his appeal as to these 
issues by filing a timely Substantive Appeal after the SOC was 
issued, nor did he contend otherwise at the July 2010 hearing.  
See 38 C.F.R. §§ 20.200, 20.301 (2010).  Accordingly, the Board 
does not have jurisdiction over these issues.

As all development directed by the June 2008 remand appears to 
have been completed, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, the Board finds that, for the reasons 
addressed in the REMAND portion of the decision below, further 
development is still required with respect to the left foot 
claim.  Accordingly, this claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran 
has raised the issue of entitlement to service connection 
for a right foot disorder other than the already service-
connected hallux valgus, to include as secondary to his 
service-connected hallux valgus and/or left foot disorder.  
However, the record does not reflect that such a claim has 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for 
hallux valgus, and this is his only service-connected disability 
of the right foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected right hallux valgus with tender scar 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5280 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in March 2005, which is clearly prior 
to the June 2005 rating decision that is the subject of this 
appeal.  He was also sent additional notification via a July 2009 
letter followed by readjudication of the appeal by an November 
2009 Supplemental SOC (SSOC) which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the July 2009 letter included information regarding how 
VA determines the assignment of a disability rating(s), as well 
as the specific rating criteria used to evaluate the service-
connected disabilities that are the subject of this appeal.   

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements and hearing 
testimony submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, statements submitted by his accredited 
representative in January 2007 and January 2010 cited to relevant 
regulatory provisions and caselaw regarding his case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding his hallux valgus claim.  The Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the July 2010 Board hearing.  Various 
medical records have been obtained and considered in conjunction 
with this case.  The Veteran has not indicated there are any 
outstanding records which contain any information regarding his 
service-connected right hallux valgus that is not reflected by 
the evidence currently on file.  The duty to obtain records only 
applies to records that are "relevant" to the claim.  See 38 
U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 
473, 476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to make the 
existence of any fact that is of consequence to the determination 
of the action more probable or less probable than it would be 
without the evidence."); Golz v. Shinseki, 590 F.3d 1317, 1321 
(Fed. Cir. 2010).  Simply put, the Veteran has not indicated the 
existence of any evidence relevant to the hallux valgus claim 
that have not been obtained or requested.

With respect to the July 2010 hearing, the Court recently held in 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 
3.103(c)(2) (2010) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the AVLJ did not note the bases of the prior 
determinations or the elements that were lacking to substantiate 
the increased rating claim.  However, as detailed above, the 
Board has already determined that the Veteran received adequate 
notification of these matters, and that his statements and 
hearing testimony demonstrated that he had actual knowledge of 
the elements necessary to substantiate his claims.  Moreover, it 
was not necessary for the AVLJ to identify whether the Veteran 
had symptoms meeting the schedular criteria for a higher rating 
because the Veteran volunteered his treatment history.  
Accordingly, the Veteran is not shown to be prejudiced on this 
basis.  Finally, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor 
has he identified any prejudice in the conduct of the Board 
hearing.  As such, the Board finds that, consistent with Bryant, 
the AVLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2). 

The Board further observes that the Veteran was accorded VA 
medical examinations in March 2005, March 2007, and September 
2008, which contain findings regarding the hallux valgus which 
are consistent with the treatment records on file and relevant 
rating criteria.  No inaccuracies or prejudice has been 
demonstrated in these examinations regarding the hallux valgus 
claim.  Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

Criteria & Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court has held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering 
unilateral hallux valgus, a 10 percent rating is warranted for 
severe unilateral hallux valgus, if equivalent to an amputation 
of the great toe.  A 10 percent evaluation is also assigned for 
post operative residuals of a hallux valgus where there is a 
resection of the metatarsal head.  A higher rating is not 
warranted under this Diagnostic Code.

The Board acknowledges that higher ratings are warranted under 
Diagnostic Codes covering foot disabilities including 
flatfoot/pes planus (Diagnostic Code 5276), clawfoot (Diagnostic 
Code 5278), malunion or nonunion of tarsal or metatarsal bones 
(Diagnostic Code 5283), or a moderately severe foot injury 
(Diagnostic Code 5284).  The Board also observes that the Veteran 
does have bilateral pes planus.  However, the record reflects the 
Veteran's service-connected disability is related solely to 
hallux valgus.  Consequently, his service-connected disability is 
most appropriately rated under Diagnostic Code 5280, and the 
other Diagnostic Codes are not applicable in the instant case.  
Moreover, this is consistent with the Veteran's July 2010 hearing 
testimony in that he acknowledged that he was in receipt of the 
maximum schedular rating for this disability.  See Transcript p. 
2.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the Veteran, as 
he is receiving the maximum disability evaluation for hallux 
valgus of the right foot.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (remand improper for the Board to consider 
functional loss due to pain because appellant was in receipt of 
maximum evaluation for limitation of function of the wrist).

For these reasons, the Board finds the Veteran is not entitled to 
a rating in excess of 10 percent for his service-connected right 
hallux valgus.  In making this determination, the Board has 
considered whether staged ratings under Hart, supra, are 
appropriate for the Veteran's service-connected right hallux 
valgus.  However, the Board finds that his symptomatology has 
been stable throughout the appeal period, and at no time did the 
record indicate consideration of any Diagnostic Code other than 
5280 was warranted.  Therefore, assigning staged ratings are not 
warranted.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  In this case, it does not 
appear the RO has adjudicated the matter of the Veteran's 
entitlement to an extraschedular rating at any time during the 
pendency of this case.  Moreover, the Veteran has never raised 
the matter of his entitlement to an extraschedular rating, nor 
identified any factors which may be considered to be exceptional 
or unusual regarding the service-connected right elbow disorder.  
The Board therefore is without authority to consider the matter 
of extraschedular ratings.  Nevertheless, the Veteran is free to 
raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a total rating based upon 
individual unemployability (TDIU) claim is part of an increased 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.

In this case, the Board finds that while the Veteran has 
indicated he is unemployable due to his service-connected left 
foot disorder, he has not indicated that such is the case with 
his right hallux valgus, nor is such a claim otherwise raised by 
the record.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted with respect to this aspect 
of the Veteran's appeal.


ORDER

Entitlement to a rating in excess of 10 percent for right foot 
hallux valgus with tender scar is denied.


REMAND

The Board observes that the March 2005, March 2007, and September 
2008 VA medical examinations included findings as to the 
symptomatology of the Veteran's left foot.  However, he has 
criticized the adequacy of the most recent examination, to 
include at the July 2010 hearing.  Further, in a January 2010 
statement, the Veteran's accredited representative not only 
criticized the adequacy of the September 2008 examination, but 
indicated that the disability had increased in severity since 
that examination.

VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current level 
of disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that the Veteran indicated at his 
November 2010 hearing that there were outstanding treatment 
records regarding the severity of his service-connected left foot 
disorder.  In pertinent part, he indicated that this included 
treatment at the VA medical facility in Charleston.  The Court 
has held that VA records which are in existence are 
constructively of record and the failure of the RO or the Board 
to consider any such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not actually in 
the record assembled for appellate review.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Relevant statutory and regulatory 
provisions also emphasize the importance of obtaining pertinent 
VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board 
concludes that it must remand this case in order to obtain any 
such records.

Finally, the Board observes that the record, including the 
Veteran's statements and findings of the September 2008 VA 
medical examination, intimate that he is unemployable due solely 
to the impairment caused by his service-connected left foot 
disorder.  In accord with the holding of Rice, supra, this 
indicates that the issue of entitlement to TDIU is part of this 
appellate claim, and must be addressed in future adjudication(s) 
of this case.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his left foot 
since June 2009.  In pertinent part, the 
AMC/RO should follow-up on the Veteran's 
account of recent treatment at the 
Charleston VA medical center.

After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his service-
connected left foot disorder.  The claims 
folder should be made available to the 
examiner for review before the examination.

It is imperative that the examiner comment 
on the functional limitations caused by 
pain and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the effect 
of pain on range of motion.  Such comments 
should include whether there is additional 
limitation of motion following repetitive 
testing due to pain, weakness, 
fatigability, etc.

The examiner should also express an opinion 
as to the effect this service-connected 
disability has upon the Veteran's 
employability.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  
In accord with Rice v. Shinseki, 22 Vet. 
App. 447 (2009), this should include 
consideration as to whether a TDIU is 
warranted due to this disability.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a SSOC, which addresses all of the evidence obtained 
after the issuance of the last SSOC in November 2009, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


